Citation Nr: 1425312	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for internal hemorrhoids. 

3.  Entitlement to service connection for acne/acne vulgaris. 

4.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1986 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  This decision was made as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

While a hearing before the Board was scheduled for May 2014, the Veteran withdrew her hearing in a submission dated in May 1, 2014.  38 C.F.R. § 20.704(e). 

The issue of entitlement to service connection for a right knee disability has been raised by the record in a statement by the Veteran submitted in January 2010 and referenced in a second statement submitted in June 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left ankle disability, internal hemorrhoids, and acne/acne vulgaris are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current low back disability which had causal origin in active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is alleging that she developed a low back disability due to active military service.  The Veteran's contentions regarding her low back disability are supported by the information contained in her service treatment records.  

Service treatment records indicate that the Veteran's spine was normal at her enlistment examination in November 1985.  Subsequently, the Veteran was diagnosed with a low back muscle strain in November 1987.  The Veteran was treated for low back pain in January 1989.  Additionally, the Veteran injured her back in March 2004 and was diagnosed with low back pain and a lumbar strain.  

The Veteran had a pre-discharge QTC examination in June 2008.  The examiner noted that the Veteran reported that a lumbar strain was diagnosed in 1997.  The examiner reported that the lumbar strain was associated with left sciatic neuritis.  The condition was managed conservatively without surgery.  The examiner noted that the Veteran denied current symptoms, other than occasional stiffness following heavy exertion, treatment or functional impairment.  The examiner stated that there was no diagnosis of a low back disability as there was no pathology found during the June 2008 pre-discharge examination. 

The Board finds that service connection for a low back disability is warranted.  The Veteran was diagnosed with a lumbar strain in service as well as received treatment on several instances for low back issues during service.  While the Veteran's current back disability is limited to minimum symptoms as noted by the June examiner, it has not resolved.  The fact that her symptoms were minimal in 2008 is more relevant to the question of the disability rating that will be assigned.  Having carefully and sympathetically weighed all the evidence of record, the Board finds that service connection is warranted because the Veteran's low back disability, however slight, had its onset in service. 

Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for a low back disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).
ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

The Veteran is alleging that she developed a left ankle disability, hemorrhoids, and acne/acne vulgaris, due to active military service.  The Veteran's contentions regarding these disabilities are supported by the information contained in her service treatment records.  

The Board notes that it likely does not have contemporaneous VA treatment records as the claims file indicates that the Veteran has received treatment at the Hampton VA Medical Center (VAMC).  Specifically, the Veteran stated in a June 2010 submission that she was receiving treatment at the Hampton VAMC. Further, with the exception of a December 2009 MRI which is explicitly mentioned in the June 2010 submission by the Veteran, there are no VA medical records associated with the claims file.  There are indications from the record that the Veteran frequently receives medical care given her substantial service treatment records and her June 2010 submission noted above.  

If additional medical records show treatment for these conditions, then, considering the in-service complaints, the Veteran should be provided a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records from VA Mid-Atlantic Health Care Network, to include treatment records from the Hampton VAMC from September 2008 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran is also encouraged to submit any medical records she believes supports her claims.

2. Then, review the additional evidence to see if it shows complaints of or treatment for a left ankle condition, hemorrhoids, or acne.  If so, then schedule the Veteran for a VA examination to determine whether or not she has current disabilities which are at least as likely as not (50 percent probability or greater) related to her military service.  The claims file must be reviewed by the examiner.  A rationale must accompany any conclusion reached in the examination report. 

3. Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and her representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


